Order entered May 28, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01462-CV

THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF M.W.L.

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-11773

                                            ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       Before the Court is the May 8, 2015 motion of the Department of State Health Services to

dismiss it as an appellee. This appeal is by the City of Dallas challenging the trial court’s order

that it pay attorney’s fees to Rhonda Hunter. No other parties to the trial court’s order have filed

a notice of appeal or are parties to this appeal. Therefore, we DISMISS the Department of State

Health Services as an appellee. This appeal continues with the City of Dallas as appellant and

Rhonda Hunter as appellee.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE